Citation Nr: 1316856	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified in January 2007 before a Veterans Law Judge (VLJ) who is no longer employed by the Board at a Travel Board hearing at the above RO.  A transcript is included in the claims file.  The Veteran did not respond to an April 2012 letter asking whether he wished to have a new hearing before another VLJ, and thus, the Board may proceed.

This claim was previously before the Board on three occasions.  In August 2007 and June 2012, the claim was remanded for additional development, and in October 2011, the Board requested a medical advisory opinion from the VA Veterans Health Administration (VHA) concerning a medical issue raised by the Veteran's appeal.  38 U.S.C.A. § 7109 (West 2011); 38 C.F.R. § 20.901(a) (2012).  As will be further discussed below, the Board is granting the Veteran's claim in full, and thus, no further discussion is necessary concerning whether the Board's prior remand directives were substantially completed.


FINDING OF FACT

The evidence of record reflects diagnoses of various gastrointestinal disabilities during the appeal period, to include diverticulosis, gastritis, and irritable bowel syndrome, as well as frequent and persistent symptomatology congruent with these diagnoses dating back to the Veteran's active duty.  




CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability are met.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 1154(a) 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a gastrointestinal disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

As will be further discussed below, elements of the Board's prior remand directives, to include obtaining clinical treatment records from a hospital in Germany and obtaining an adequate VA nexus opinion, have not been completed despite extensive efforts by the RO and VA Appeals Management Center.  Further, the claims file contains private treatment records from a clinician in Belgium, Dr. Proot, which are written in a language other than English, and thus, are in need of translation.  However, as the Veteran's claim is being granted, the Board concludes that another remand to cure these deficiencies would constitute unreasonable delay and expenditure of scarce VA resources.  38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478 - 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  Similarly, the United States Court of Appeals for Veterans Claims (the Court) has cautioned against seeking an additional medical opinion where favorable evidence in of record.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an Veteran's claim.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran asserts that his current gastrointestinal disability is related to his service.  Specifically, the Veteran contends that the gastrointestinal symptomatology which he experienced during his active duty remained frequent and persistent to the present, although such has attributed to various gastrointestinal disabilities.  

The Veteran's post-service medical records reflect that VA and private clinicians have, after examination of the Veteran, provided diagnoses of various gastrointestinal disabilities, to include diverticulosis, gastritis, and irritable bowel syndrome.  Accordingly, element (1) has been demonstrated.  

A limited number of service medical records are in the file.  However, the available records reflect that, while at Ft. Knox in December 1967, the Veteran was seen for diarrhea, nausea, and cramps, for which he was given Donnagel.  In March 1968, he was seen at the Unit Aid Station 2/4 CAV (APO 09142, also shown otherwise in the records to include the HHT2/4CAV, and Schwabach Dispensary), for complaints of vomiting and diarrhea over the previous two days.  Although the Veteran and his wife (who was married to the Veteran during his active duty in Germany) have asserted that there remain outstanding records of in-service treatment for gastrointestinal symptomatology, the available evidence of record, to include the competent and credible written submissions and testimony of the Veteran and his wife, amply demonstrates in-service gastrointestinal symptomatology.  Washington and Rucker, both supra.  Accordingly, element (2) has been met.  

Concerning element (3), evidence of a nexus between the Veteran's currently0-diagnosed gastrointestinal disability and his in-service symptomatology, there are several nexus opinions of record.  The Board will address them in turn.  

The January 2010 VA examiner felt that the in-service symptoms were highly suggestive of gastritis and that it was less likely as not that it had anything to do with the current irritable bowel syndrome.  However, as noted by the Board in the June 2012 remand, no rationale was provided, and thus, the opinion has no probative value.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As noted in the Introduction, the Board sought an opinion from VHA in October 2011.  In the December 2011 VHA opinion, a gastroenterologist diagnosed the Veteran with constipation predominant irritable bowel syndrome.  He felt it was less likely than not that the two episodes of in-service gastroenteritis led or contributed to the Veteran's current irregularity in bowel movements.  Since no rationale was provided, the opinion cannot be given probative value.  See Nieves-Rodriguez, supra.  

In light of above, the Board remanded the Veteran's claim again in June 2012, seeking an adequate nexus opinion.  The July 2012 VA examiner noted the Veteran's contentions that he received extensive in-service treatment for gastrointestinal symptoms while service on active duty in Germany; however, as records reflecting this in-service treatment were not associated with the claims file, a positive nexus could not be rendered.  

In a September 2012 deferred rating decision, an employee of the AMC noted that the July 2012 opinion was inadequate, because no clear opinion or rationale had been offered by the VA examiner.  Accordingly, the Veteran's claims file was transferred back to the July 2012 examiner and an addendum opinion was requested.  

The April 2013 addendum reflects that, after a second review of the Veteran's claims file, the examiner, again, cited to a lack of medical evidence of in-service complaints of or treatment for gastrointestinal symptoms, and thus, the requested opinion could not be rendered without resort to mere speculation.  

The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  38 C.F.R. § 3.102 (2012). 

While the Board observes that the VA physician cited to a lack of medical evidence when stating that he could not render an opinion without resort to speculation, this does not satisfy the Court's requirement in Jones concerning a basis for a such a conclusion.  Specifically, although it appears there are outstanding records which may reflect in-service treatment for gastrointestinal symptomatology, the examiner noted the Veteran's contentions concerning his in-service symptoms, but did not rely on such as competent and credible evidence in formulating the opinions.  This reasoning is inconsistent with the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), that lay evidence is competent to support presence of disability even where not corroborated by contemporaneous medical evidence.  

Accordingly, the Board concludes that the July 2012 and April 2013 opinions are not adequate for the purposes of adjudicating the Veteran's claim, and thus, they are afforded no probative weight concerning the etiology of the Veteran's thyroid disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2012).  

As discussed above, the nexus opinions obtained by VA are inadequate; however, a lack of a medical nexus is not fatal to the Veteran's claim.  As will be discussed below, the Board is granting the Veteran's claim, and thus, a remand for a clarifying medical opinion is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Initially, the Board concludes that service connection cannot be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since there is no evidence of gastric or duodenal peptic ulcers, the only gastrointestinal disabilities listed among the "chronic" diseases under 38 C.F.R. § 3.309(a), during the presumptive period, no further discussion concerning continuity of symptomatology or chronicity is necessary.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Here, there is ample evidence of frequent and persistent symptoms of the Veteran's variously-diagnosed gastrointestinal disabilities dating from his active duty until the present.  In his initial claim filed in July 2004, the Veteran reported that he had been seen on sick calls at the Furth Medical Facility in Nuremburg from February 1968.  Specifically, he said that he had been seen for his stomach/colon problems at the Schwabach facility for sick calls, and then at the University of Arizona for a 3- year special study; that he had had 3 colonoscopies in Phoenix, and 3 polyps.  

The Veteran thereafter submitted an outpatient discharge instruction sheet dated in November 1997 following an endoscopy, and a copy of a color film from Phoenix Baptist Hospital (dated in November 1997, and presumably integrally taken at the time of that endoscopy).  In a November 2008 statement, Dr. Kassir, a private clinician, briefly recounted the Veteran's extensive history of experiencing gastrointestinal symptomatology, and stated that the Veteran was previously treated by his two former partners, who are both retired.  

He also submitted a copy of a certificate showing that he had participated in the Arizona Cancer Center's Colon Cancer Prevention Project's Ursodeoxycholic Acid Study in June 1999.  A copy of a letter to him from the Arizona Cancer Center was also submitted thanking him for participating in the "Actigal(r)" Study in the cancer prevention effort, in which his gastroenterologist and the Center were researchers.  

The Veteran and his wife have since indicated that he has had more colon evaluations and has developed lower quadrant pain, takes Maalox, and has had more recent rectal bleeding.  

Moreover, in statements dated in January 2007, November 2008, and January 2009, the Veteran has provided a summary of the gastrointestinal symptoms which he has experienced since his separation from service.  As noted above, the Veteran is certainly competent to report symptoms which he has experienced first-hand.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  Further, because the report symptoms and medical history conveyed by the Veteran and his wife are congruent with the available post-service medical evidence, the Board finds their statement to be credible and highly probative in establishing frequent and persistent gastrointestinal symptomatology since the Veteran's active duty.  
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

Therefore, conferring the benefit of the doubt in favor of the Veteran, the Board finds that there is adequate evidence of record that the Veteran's frequent and persistent gastrointestinal symptoms during and since his active duty are related to his currently diagnosed gastrointestinal disability, irritable bowel syndrome.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that service connection for hypertension must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for a gastrointestinal disability is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


